United States Court of Appeals
                        For the First Circuit
                          _____________________

Nos. 17-1181, 18-1047

                    UNITED STATES OF AMERICA,

                               Appellee,

                                   v.

                   WILLIAM NOEL MORALES-NEGRÓN

                        Defendant, Appellant.

                         __________________

                             ERRATA SHEET


     The opinion of this Court, issued on September 8, 2020, is
amended as follows:

     On page 2, line 3, replace "Marshal" with "Marshals"